Citation Nr: 0925017	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  04-29 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress syndrome (PTSD).

2.  Entitlement to a compensable initial disability rating 
for service-connected prostatitis currently evaluated as 
noncompensably disabling effective May 28, 2002.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to 
September 1965.  Service in Vietnam is evidenced in the 
record.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the Veteran's claims for 
service connection for PTSD and prostatitis.  The Veteran 
disagreed and perfected an appeal.

In March 2004 the Veteran and his representative presented 
evidence and testimony at a hearing at the RO before a local 
hearing officer.  In March 2005 the Veteran and his 
representative presented evidence and testimony at a hearing 
at the RO before the undersigned Veterans Law Judge (VLJ).  
Transcripts of the hearings have been associated with the 
Veteran's VA claims folder.

In an October 2005 decision, the Board remanded the Veteran's 
claims for further evidentiary development.

In a March 2009 rating decision, the RO granted service 
connection for prostatitis.

The issue of entitlement to a compensable initial disability 
rating for service-connected prostatitis is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The Veteran served in Vietnam as light weapons 
infantryman with Company B, First Battalion 327th Infantry, 
101st Airborne Division, between July 29, 1965, and September 
8, 1965.

2.  The evidence in support of the Veteran's claim for 
service connection for PTSD is at least in equipoise.


CONCLUSION OF LAW

Entitlement to service connection for PTSD is warranted.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304(f) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection and contends that his 
diagnosed PTSD condition is a result of combat experiences he 
had during his service as an airborne infantryman in Vietnam.  
The Board will first address preliminary matters and then 
render a decision on the issue on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Board remanded the Veteran's claim for 
further procedural and evidentiary development.  
Specifically, the Board ordered VBA to contact the Veteran 
and provide him an opportunity to submit additional factual 
information regarding his claimed stressor events.  VBA was 
also ordered to obtain the Veteran's Army 201 personnel file 
and to submit information to the Army Joint Services Records 
Research Center (JSRRC) to determine whether the Veteran's 
claimed stressor events could be verified.  If a stressor or 
stressors could be verified, then VBA was to arrange for the 
Veteran to be examined by a VA psychiatrist who would provide 
an opinion whether the Veteran's PTSD was caused by the 
verified stressor.  After completion of the foregoing, VBA 
was to readjudicate the Veteran's claim.

Although VBA is required to comply with remand orders, it is 
substantial compliance, not absolute compliance that is 
required.  See Dyment v. West, 13 Vet.App. 141, 146-47 (1999) 
(holding that there was no Stegall violation when the 
examiner made the ultimate determination required by the 
Board's remand, because such determination "more that 
substantially complied with the Board's remand order").  In 
this case, the Veteran received a letter dated October 2005 
asking him to identify or provide specific information 
pertaining to the events he claimed were the cause of his 
PTSD condition.  The record also shows that the RO submitted 
a request for verification of the Veteran's claimed stressor 
events to JSRRC, and received a response from JSRRC in 
October 2008.  The record establishes that the Veteran was 
examined by a VA mental health provider in February 2009.  
The examiner provided the requested opinion.

For the reasons stated above, the Board finds that there has 
been substantial compliance with the October 2005 remand 
order.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

The Veteran was informed of what evidence was needed to 
substantiate a claim for entitlement to service connection in 
letters dated April 2003 and October 2005.  Specifically, the 
Veteran was informed that the evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  In addition, the letter notified the Veteran that 
reasonable efforts would be made to help him obtain evidence 
necessary to support his claim, including that VA would 
request any pertinent records held by Federal agencies, such 
as military records, and VA medical records. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability. The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded. 
Id.  

In this case, the Veteran was not informed of how VA 
determined an effective date and a disability rating.  
However, such failure to inform the Veteran did not prejudice 
the Veteran because the RO denied service connection; the 
issues of effective date and a disability rating did not 
arise. 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The Veteran's service treatment 
records as well as all pertinent VA and private medical 
records identified by the Veteran are in the claims file and 
were reviewed by both the RO and the Board in connection with 
his claim.  The Veteran's service personnel folder was also 
obtained and associated with the Veteran's VA claims folder.  
In addition, VA assisted the Veteran by seeking verification 
of the stressor events which underlie his claim for service 
connection for PTSD.  The Board notes that the Veteran 
provided medical examinations regarding his PTSD claim in 
November 2002 and February 2009.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  As noted in the Introduction, the Veteran and his 
representative have presented evidence and testimony at 
hearings at the RO before a local hearing officer and before 
the undersigned VLJ.  

The Board will therefore proceed to a decision on the merits.  

Relevant law and regulations

Service connection - in general

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in conformance with DSM IV, section 
309.81; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125(a) (2008).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f) (2008).

38 U.S.C.A. § 1154 (West 2002) requires that the veteran have 
actually participated in combat with the enemy, meaning 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, and does not apply to veterans who served in 
a general "combat area" or "combat zone" but did not 
themselves engage in combat with the enemy.  See VAOPGCPREC 
12-99 (October 18, 1999).



Analysis

The Veteran seeks service connection for PTSD.  He has stated 
that he was involved in several incidents in Vietnam which 
put him in fear for his life and which have resulted in his 
symptoms of anxiety and depression, distressing dreams, 
feelings that, and avoidance of activities, people and places 
that remind him of the traumatic events he experienced in 
Vietnam.  As noted above, in order for a veteran to prevail 
on an issue of service connection there must be (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  The Hickson analysis is 
supplemented by the requirements of 38 C.F.R. § 3.304(f), 
which parallels the three Hickson elements.  The Board will 
address each of these elements in turn.  

With regard to element (1), the evidence includes a November 
2003 diagnosis of PTSD.  In addition, the most recent VA 
examiner noted in a February 2009 examination report that the 
Veteran's diagnosis was PTSD in conformance with DSM IV.  
Thus, element (1) is satisfied.

With regard to element (2), the Veteran and his 
representative contend that the Veteran should benefit from 
38 U.S.C.A. § 1154 and that the Board should find that the 
Veteran participated in combat.  The Board observes that the 
record contains evidence that indicates the Veteran indeed 
participated in combat.  The Veteran's testimony was, 
essentially, that he was involved in operations where he and 
other soldiers in his unit were transported by helicopter, 
and that the helicopter was under enemy fire.  See Travel 
Board hearing transcript at pages 21-22.  The record also 
includes the Unit History of the 1st Battalion (Airborne), 
327th Infantry which was provided by JSRRC.  That unit 
history states that units of Company B, the Veteran's 
company, was involved in helicopter assault actions during 
the time the Veteran was in Vietnam.  Thus, the Board finds 
that the Veteran is a combat Veteran for purposes of section 
1154.  

However, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. See Libertine v. Brown, 9 Vet. App. 
521, 522-23 (1996). Section 1154(b) does not establish 
service connection for a combat veteran; it aids him by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service. A veteran must still 
establish his claim by competent medical evidence tending to 
show a current disability and a nexus between that disability 
and those service events. See Gregory v. Brown, 8 Vet. App. 
563, 567 (1996); see also Kessel v. West, 13 Vet. App. 9, 17-
19 (1999).

In this case, the Veteran relied upon two stressor events.  
The first, described in the stressor statement received by 
the RO in May 2003, occurred when the Veteran was on guard 
duty.  He had been told earlier that the Viet Cong used a dog 
with an explosive device attached to go into an ammunition 
dump and destroy the dump.  The Veteran's commanding officer 
had promised a 3-day pass to any soldier who killed any dog 
coming close to the compound.  While on guard duty the 
following day, the Veteran saw a dog approach the fence of 
the compound and saw a person he believed to be with the Viet 
Cong.  The Veteran stated that he was very afraid for his 
life and hid from view.  He stated that he had no idea how 
long he hid nor did he have any memory of being relieved or 
what happened after the he saw the man and the dog.  The 
Veteran did not state that he came under fire, that he was 
directly threatened in any way by the dog or the man he 
suspected, and he did not indicate that the compound was 
attacked at that time.  See Local hearing transcript at page 
5.  

The second stressor event was that a friend was killed by a 
sniper in September 1965.  The Veteran did not witness the 
killing and was informed of the death by a friend's letter 
which was received after the Veteran had returned to the U.S. 
and had been discharged from active duty.  See Travel Board 
hearing transcript at page 24.  

The Veteran also relied upon a stressor event involving a 
helicopter assault where he sat near the helicopter door 
gunner.  The door gunner was firing his weapon, returning 
fire.  The shell casings from the door gunner's machinegun 
were landing on the Veteran.  The Veteran was the first 
soldier out of the helicopter and he jumped early, landing 
hard enough on the ground that when he tried to fire his 
weapon he realized the impact of landing had jarred his 
magazine loose so that his weapon would not operate.  This 
event caused him to fear for his life because he could not 
return fire.  See Travel Board hearing transcript at pages 
21-22.

As noted above, the Board remanded the case for further 
evidentiary development including a psychological examination 
to determine whether the Veteran's PTSD was related to his 
claimed stressor events.  The February 2009 examiner reported 
that she based her diagnosis of the Veteran's PTSD on two 
events: the helicopter assault event and the loss of the 
friend to sniper fire.  As noted above, the Board has 
determined that the evidence supports the Veteran's stressor 
involving a helicopter assault.

For those reasons, the Board finds that the evidence includes 
medical evidence establishing a diagnosis PTSD in conformance 
with DSM IV, credible supporting evidence that the claimed 
in-service stressor of a helicopter assault actually 
occurred, and a link, established by the February 2009 
examiner, between the current symptomatology and the verified 
in-service stressor.  Thus, service connection for PTSD is 
warranted.


ORDER

Entitlement to service connection for PTSD is granted subject 
to controlling regulations governing the payment of monetary 
benefits.


REMAND

As noted in the Introduction, the Veteran's claim for 
entitlement to service connection for prostatitis was granted 
in a March 2009 rating decision.  The Veteran submitted a 
disagreement with the assigned noncompensable disability 
rating in an April 2009 notice of disagreement (NOD).  In 
Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that where an NOD is filed, but a statement of the case (SOC) 
has not been issued, the Board must remand the claim so that 
an SOC may be issued.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran in 
writing and request that he submit or 
identify any medical records not of record 
which pertain to his service-connected 
prostatitis.  VBA should also inform the 
Veteran that he may submit any evidence 
which establishes that his service-
connected disability is worse.  Any such 
records identified or provided by the 
Veteran should be associated with the 
Veteran's VA claims folder.

2.  After completing the foregoing and any 
other development deemed necessary, VBA 
shall readjudicate the Veteran's claim for 
an increased initial disability rating for 
service-connected prostatitis.  If the 
benefit sought on appeal remains denied, 
VBA should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


